DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 11, 12, 14 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0174517 to Lee et al.; in view of US 2013/0243304 to Jin et al.

As per claim 1, Lee et al. teach a method of detecting threshold voltage shift (paragraph 5, threshold voltages may shift among transistors during manufacturing and/or operation and are compensated accordingly), applied to a pixel driving circuit which is electrically coupled to a control line, a voltage line and a detection node, respectively, comprising: 
in a detection cycle including a setting phase (Fig. 7, t1/t2) and a detection phase (Fig. 7, t3), 
in the setting phase (Figs. 8A-8B), controlling a transistor included in the pixel driving circuit to be in a biased state (Figs. 8A-8B, transistors ST1 and ST2 are in a forward bias state); 
in the detection phase, providing a preset control voltage signal to the control line (Fig. 8C, voltages applied to Sk and SEk during t3), providing a preset voltage signal to the voltage line (Fig. 8C, EVL, voltages in Dj and Ru), and determining a threshold voltage shift state of the transistor according to an electric potential of the detection node (Fig. 8C, paragraphs 110-111).
wherein the method of detecting threshold voltage shift is independent of a light-emitting element (Figs. 8A-8C, notice that the source of transistor DT is essentially floated since there is no current flowing through the OLED, such as in Fig. 6B).
Lee et al. do not teach the detection during fabrication of a display substrate, and the setting and detection phases before fabricating a light-emitting element on a driving circuit layer including the pixel driving circuit of an array substrate of the display substrate.
Jin et al. teach the detection during fabrication of a display substrate, and the setting and detection phases before fabricating a light-emitting element on a driving circuit layer including the pixel driving circuit of an array substrate of the display substrate (Figs. 2-3A, paragraphs 43, 75 and 81, 
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee et al., by performing detection during fabrication of a display substrate, and the setting and detection phases before fabricating a light-emitting element on a driving circuit layer including the pixel driving circuit of an array substrate of the display substrate, such as taught by Jin et al., for the purpose of improving manufacturing yield and improving display uniformity.

As per claim 2, Lee and Jin et al. teach the method according to claim 1, wherein the pixel driving circuit includes a data writing circuit (Fig. 8A, ST1), a driving circuit (Fig. 8A, DT) and a compensation control circuit (Fig. 8A, ST2); the control line includes a gate line (Fig. 8A, Sk) and a compensation control line (Fig. 8A, SEk); the voltage line includes a power supply voltage line (Fig. 8A, EVL), a data line (Fig. 8A, Dj), and an external compensation line (Fig. 8A, Ru); 
wherein in the setting phase, controlling a transistor included in the pixel driving circuit to be in a biased state, includes: in the setting phase, controlling a data writing transistor included in the data writing circuit, a driving transistor included in the driving circuit, or a compensation control transistor included in the compensation control circuit to be in the biased state (Figs. 8A-8B, ST1 and ST2 are controlled to be forward-biased).

As per claim 3, Lee and Jin et al. teach the method according to claim 1, wherein the pixel driving circuit includes a data writing circuit (Fig. 8A, ST1), a driving circuit (Fig. 8A, DT) and a compensation control circuit (Fig. 8A, ST2); the control line includes a gate line (Fig. 8A, Sk) and the compensation control line (Fig. 8A, SEk); the voltage line includes a power supply voltage line (Fig. 8A, EVL), a data line (Fig. 8A, Dj) and an external compensation line (Fig. 8A, Ru); wherein in the detection phase, providing a preset control voltage signal to the control line (Fig. 7, voltages in SCANk and SENSk during t3), providing a preset voltage signal to the voltage line (Fig. 8C, SVdata1 and EVL), and determining a threshold voltage shift state of the transistor according to an electric potential of the detection node, includes: in the detection phase, providing a corresponding gate driving voltage signal to the gate line, providing a corresponding data voltage to the data line, providing a corresponding power supply voltage to the power supply voltage line, and determining a threshold voltage shift state of a data writing transistor included in the data writing circuit according to the electric potential of the detection node (Fig. 8C, paragraphs 110-111); or, providing a corresponding compensation control voltage signal to the compensation control line, providing a corresponding compensation voltage signal to the external compensation line, and determining a threshold voltage shift state of a compensation control transistor included in the compensation control circuit according to the electric potential of the detection node; or, providing a corresponding power supply voltage to the power supply voltage line, providing a corresponding gate driving voltage signal to the gate line, providing a corresponding data voltage to the data line, and determining a threshold voltage shift state of a driving transistor included in the driving circuit according to the electric potential of the detection node.

As per claim 4, Lee and Jin et al. teach the method according to claim 2, wherein a control electrode of the data writing transistor is electrically coupled to the gate line; a first electrode of the data writing transistor is electrically coupled to the data line; and a second electrode of the data writing transistor is electrically coupled to a control terminal of the driving circuit (Fig. 8C); the pixel driving circuit further includes an energy storage circuit (Fig. 8C, Cst); a first terminal of the energy storage circuit is electrically coupled to the control terminal of the driving circuit; a second terminal of the energy storage circuit is electrically coupled to the detection node (Fig. 8C); wherein in the setting phase, controlling a transistor included in the pixel driving circuit to be in a biased state, includes: in the setting phase, controlling providing a first voltage signal to the data line and providing a positive voltage signal or a negative voltage signal to the gate line, to control the data writing transistor to be in a forward biased state or a reverse biased state (Fig. 8A-8B, ST1 is both forward and reversed biased during the setting stage).

As per claim 6, Lee and Jin et al. teach the method according to claim 2, wherein a control electrode of the compensation control transistor is electrically coupled to the compensation control line, a first electrode of the compensation control transistor is electrically coupled to the detection node, and a second electrode of the compensation control transistor is electrically coupled to the external compensation line (Figs. 8A-8C); 
wherein in the setting phase, controlling a transistor included in the pixel driving circuit to be in a biased state, includes: 
in the setting phase, controlling providing a second voltage signal to the external compensation line (Fig. 8A, VREF) and providing a positive voltage signal or a negative voltage signal to the compensation control line, to control the compensation control transistor to be in a forward biased state or a reverse biased state (Fig. 8A, ST2 is forward biased).

As per claim 8, Lee and Jin et al. teach the method according to claim 2, wherein a control electrode of the driving transistor is a control terminal of the driving circuit; a first electrode of the driving transistor is electrically coupled to the power supply voltage line; a second electrode of the driving transistor is electrically coupled to the detection node (Figs. 8A-8C); 
wherein in the setting phase, controlling a transistor included in the pixel driving circuit to be in a biased state, includes: 
in the setting phase, providing a preset second data voltage to the data line (Fig. 8B, SVdata1) and providing a third gate driving voltage signal to the gate line (Fig. 7, SCANk during t2), thereby enabling the data writing circuit to control writing the second data voltage into the control electrode of the driving transistor, and providing a preset second power supply voltage (Fig. 8B, EVL) to the power supply voltage line to control the driving transistor to be in the biased state.

As per claim 11, Lee et al. teach a threshold voltage shift detection device, applied to a pixel driving circuit which is electrically connected to a control line, a voltage line and a detection node, respectively, comprising a setter (Fig. 8A, ST1, SW1, SW2) and a detector (Fig. 8A, ST2, SW1, SW2); 
wherein the setter is configured to, in a setting phase (Fig. 7, t1/t2), control a transistor included in the pixel driving circuit to be in a biased state (paragraph 107, DT is forward biased); 
the detector is configured to, in a detection phase, provide a preset control voltage signal to the control line (Fig. 7, voltages to Sk and SEk during t3), provide a preset voltage signal to the voltage line (Fig. 8C, SVdata1 and EVL), and determine a threshold voltage shift state of the transistor according to an electric potential of the detection node (Fig. 8C, paragraphs 110-111).
wherein detecting threshold voltage shift is independent of a light-emitting element (Figs. 8A-8C, notice that the source of transistor DT is essentially floated since there is no current flowing through the OLED, such as in Fig. 6B).
Lee et al. do not teach the detection for fabrication of a display substrate, and the setting phase before fabricating a light-emitting element on a driving circuit layer including the pixel driving circuit of an array substrate of the display substrate.
Jin et al. teach the detection for fabrication of a display substrate, and the setting phase before fabricating a light-emitting element on a driving circuit layer including the pixel driving circuit of an array substrate of the display substrate (Figs. 2-3A, paragraphs 43, 75 and 81, an array test is 
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee et al., by performing detection for fabrication of a display substrate, and the setting and detection phases before fabricating a light-emitting element on a driving circuit layer including the pixel driving circuit of an array substrate of the display substrate, such as taught by Jin et al., for the purpose of improving manufacturing yield and improving display uniformity.

As per claim 12, Lee and Jin et al. teach the method according to claim 3, wherein a control electrode of the data writing transistor is electrically coupled to the gate line; a first electrode of the data writing transistor is electrically coupled to the data line; and a second electrode of the data writing transistor is electrically coupled to a control terminal of the driving circuit (Fig. 8A-8B); the pixel driving circuit further includes an energy storage circuit (Figs. 8A-8B, Cst); a first terminal of the energy storage circuit is electrically coupled to the control terminal of the driving circuit; a second terminal of the energy storage circuit is electrically coupled to the detection node; 
wherein in the setting phase, controlling a transistor included in the pixel driving circuit to be in a biased state, includes: 
in the setting phase (Figs. 8A-8B), controlling providing a first voltage signal to the data line (Fig. 8B, SVdata1) and providing a positive voltage signal or a negative voltage signal to the gate line (Fig. 7), to control the data writing transistor to be in a forward biased state (Fig. 8B) or a reverse biased state (Fig. 8A).

As per claim 14, Lee and Jin et al. teach the method according to claim 3, wherein a control electrode of the compensation control transistor is electrically coupled to the compensation control line, a first electrode of the compensation control transistor is electrically coupled to the detection node, and a second electrode of the compensation control transistor is electrically coupled to the external compensation line (Figs. 8A-8B, see connections of transistor ST2); wherein in the setting phase (Fig. 7, t1/t2), controlling a transistor included in the pixel driving circuit to be in a biased state (paragraph 107), includes: in the setting phase, controlling providing a second voltage signal to the external compensation line (Fig. 8A, VREF) and providing a positive voltage signal or a negative voltage signal to the compensation control line, to control the compensation control transistor to be in a forward biased state (Fig. 8A, ST2) or a reverse biased state (Fig. 8B, ST2).

As per claim 16, Lee and Jin et al. teach the method according to claim 3, wherein a control electrode of the driving transistor is a control terminal of the driving circuit; a first electrode of the driving transistor is electrically coupled to the power supply voltage line; a second electrode of the driving transistor is electrically coupled to the detection node (Fig. 8A-8B, see connections of transistor DT); wherein in the setting phase, controlling a transistor included in the pixel driving circuit to be in a biased state, includes: in the setting phase, providing a preset second data voltage to the data line (Fig. 8B, SVData1) and providing a third gate driving voltage signal to the gate line (Fig. 7, Sk and SEk signals during t1/t2), thereby enabling the data writing circuit to control writing the second data voltage into the control electrode of the driving transistor (Fig. 8B), and providing a preset second power supply voltage to the power supply voltage line (Fig. 8B, EVL) to control the driving transistor to be in the biased state (paragraph 107).

Allowable Subject Matter

Claims 5, 7, 9, 10, 13, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694